DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.

Response to Amendment
The amendment filed on 11/17/2020 was accepted and entered.  Accordingly, claim(s) 16, 20, 22-23, 25, 28, and 33-34 has/have been amended.  Claim(s) 1-15, 18, and 35 has/have been cancelled.  No claim(s) has/have been newly added.  Thus, claims 16-17 and 19-34 are currently pending in this application.
In view of the amendment, the previous objection to the drawings has been withdrawn.
In view of the amendment, the previous rejections under 35 USC 112 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28-33 claim both an apparatus and the method of using the apparatus. See MPEP 2173.05(p). The Examiner recommends either cancelling the claims or amending the claims to positively recite method steps rather than an apparatus with the method of using the apparatus.

Allowable Subject Matter
Claims 16-17, 19-27 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Rogers (US 9936574) teaches the use of a photodetector (item 710) and a light emitter (item 500) disposed on a single layer (item 50). 
Zhu (US 8,519,450) teaches a configuration of a semiconductor device having a
back gate (105) on a polymer substrates such as polyethylene terephthalate (PET) film
(108; col. 3, line 66 – col. 4, line 4); an insulating layer including aluminum oxide
covering the back gate and substrate (106; col. 3, line 64 – col. 4, line 6); and a source
and drain on the insulating layer (102s and 102d).
Regarding claims 16-17 and 19-27, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, an apparatus comprising: namely, a gate electrode of a photodetector embedded within the fluid-permeable substrate; a layer of fluid-impermeable dielectric material covering the fluid-permeable substrate and the gate electrode; and a light emitter on the layer of fluid-impermeable dielectric material; a channel member, a source electrode, and a drain electrode of the photodetector on the layer of fluid-impermeable dielectric material, the channel member being separated from the gate electrode by the layer of fluid-impermeable dielectric material.
Regarding claim 34, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a method of making an apparatus comprising: namely, forming a gate electrode on of a photodetector embedded within the fluid-permeable substrate; covering the fluid-permeable substrate and the gate electrode with a layer of fluid- impermeable dielectric material; and forming a channel member, a source electrode, and a drain electrode of the photodetector on the layer of fluid-impermeable dielectric material, the channel member being separated from the gate electrode by the layer of fluid-impermeable dielectric material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286.  The examiner can normally be reached on Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN FIN/Examiner, Art Unit 2884